Title: To John Adams from Benjamin Rush, 4 July 1810
From: Rush, Benjamin
To: Adams, John



Dear and venerable friend
Philada July 4th: 1810.

I have no objection to your knowing that by the “great hammer of the earth” I meant Napoleon. George the 3rd: I believe to be the great hammer of the ocean. I consider them both as the scourges of the human race, and in the language of the souls under the altar, I feel disposed to cry day and night,—“how long—how long” O! Lord wilt thou suffer them to trample upon the rights of individuals and nations, and to fill our world with widows and orphans, with poverty, & misery, & with tears and crimes.
And is this the 4th: of July? What a groupe of ideas are associated with those words! Patriots & heroes rise before me,—some of them just emerging from their graves. They ask the news of the day,—They hear of British & French insults and aggressions and of our dismantled Navy, & unprotected commerce;—They inquire into the conduct and Characters of the members of the present Congress—they visit the extensive arbour under which several hundred of the federal Citizens of Philadelphia had were are now assembled to celebrate the anniversary of the day which announced our independence. They listen to the orator appointed by them to commemorate the great events connected with it. They hear with astonishment, that he has been publickly quietly acquiesced in the charges made in a public newspaper of having committed fraud & forgery, and having laid exposed one of his illigitimate children at the door of a respectable citizen of Philadelphia—They recover the paleness of death in hearing the details of the degeneracy & depravity of the Country for which they toiled or bled. Their looks indicate a mixture of grief and indignation. and Behold! they tread back their Steps, and descend with haste and pleasure to their graves, now become pleasant agreeable and welcome to them, inasmuch as they conceal from their view the base & inglorious conduct of some of their cotemporaries, and of all their posterity.
I thank you for the friendly interest you take in the welfare of my family. My son Richard is now in business of 4000 dollars a year, and much respected by both all parties in politicks. My son James is now I hope proscuting his studies in London. My Eldest daughter has removed with her family to Quebec where her husband now holds a respectable appointment under the government, and enjoys much of the confidence of the governor. My 2nd: daughter is in England with her husband. My 3rd: daughter is now upon an excursion of pleasure in Maryland with her brother Richards wife. My 4th: son is in a counting house, and while where he stands high in the good opinion of his master. My two youngest boys are at School. My poor son John is still in the hospital, & still alienated in his mind upon one or two Subjects. But happily for him & his parents, he now suffers no pain either of body or mind.
I send you herewith two publications extracted from Dr Coxe’s museum. Present one of them to your family physician, and read the other, that is the Charge (if you think it worthy that honor) to your family circle—to all of whom my Wife & son Richard desire to be remembered with respect and affection.
Adieu! Adieu—from yours / sincerely & affectionately

Benjn: Rush
PS: You expressed a wish for an epigram. I send you herewith shall add to my letter a hasty performance of that kind written upon seeing the ground under the Presbyterian Church in Arch Street in which the Revd Gilbert Tennent (formerly minister of that Church) was buried, converted into a cellar to be let for a grocery store for the benefit of the church.
The trumpet sounds,—the waking dead arise,
And Tennents spirit quits its native skies.
To his own Church, it wings its joyful way,
And seeks reunion with its kindred clay.
“Where is my body”? cries the reverend saint,
“Behold it here good Sir”—“no—no—it a’nt,
My body rested under my Church floor,
That body rises from a grocery store.”—

